DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on January 13, 2021 has been fully considered. The amendment to instant claims 1, 10, 12, 22, 24, 34, 42 and 54 is acknowledged. Specifically, claim 1 has been amended to include the limitation of 
 a film of the polymer composition has an MD Elmendorf Tear value greater than an expected MD Elmendorf Tear value determined from a blend rule for a film made from a blend comprising the Ziegler-Natta-catalyzed LLDPE and the metallocene-catalyzed LLDPE, where the blend rule is defined as:  
    PNG
    media_image1.png
    48
    565
    media_image1.png
    Greyscale
 Page 2 of 20United States Patent Application Serial No. 14/423,042 Attorney Docket No.: 2012EM269/2 Request for Continued Examination Date: Jan. 13, 2021 wherein MDTearx is the MD Elmendorf Tear value for a film having x wt% of the Ziegler-Natta-
This limitation was taken from instant specification ([00108] of instant specification).
In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.   Claim(s) 1-4, 7-8, 10, 12, 15, 20, 22-26, 28-29, 31-32, 34, 36-38, 41-42, 44-47, 51, 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Chum et al (US 6,316,549) in view of Farley et al (US 2003/0096128), as evidenced by Lai et al (US 5,272,236), Chen et al (US 2016/0017133), and further as evidenced by or alternatively, in view of Akao et al (US 4,989,802).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

Chum et al discloses an ethylene polymer composition and films including blown films produced from said composition (col. 9, lines 36-37; col. 11, lines 1-, Abstract), the composition comprises:
A) 10-95%wt (claim 1), exemplified 75%wt (col. 10, lines 50-52) of a linear low density ethylene/alpha olefin interpolymer (col. 4, lines 15-20) having:
     a) density of 0.905-0.925 g/cc (col. 2, lines 40-42; col. 4, lines 50-57);
     b) MWD of about 1.8 to about 2.8 (col. 2, lines 43-45);
     c) melt index I2 of 0.001-10 g/10 min (col. 2, lines 45-47), such about 1 g/10 min (col.  
       10, lines 52-53);
     d) CDBI of about 30% (col. 3, lines 53-55); and

B) 5-90%wt (claim 1), exemplified 25%wt (col. 10, lines 55-59, also as to instant claims 2, 25, 44-47) of a heterogeneously branched Ziegler polymerized ethylene polymer LLDPE (col. 7, lines 27-33), such as ethylene-C3-20 alpha olefin (col. 7, lines 30-31), specifically ethylene-octene-1 copolymer (col. 10, lines 57-58) having:
       a’)  density of about 0.92-0.965 g/cc (col. 7, line56-col. 8, line 18, as to instant  
             claims 4, 28, 37);
       b’) melt index I2 of 0.1-500 g/10 min (col. 8, lines 15-20), or about 1 g/10 min (col. 
            7, lines 56-59; col. 10, lines 56-58, also as to instant claims 29, 38);
       C’) CDBI of less than 30% (col. 8, lines 34-35);
Wherein the composition and the film comprise improved film properties such as dart impact, MD tear (col. 15, lines 22-27).

Chum et al refers to US 5,272,236 (see col. 3, lines 26-33).
US 5,272,236 specifies linear low density polyethylene being produced in the presence of metallocene catalyst (col. 6, lines 35-67 of US 5,272,236).
Therefore, the component A) in the composition and the film of Chum et al appears to be metallocene linear low density polyethylene as well, corresponding to the component (B) as claimed in instant invention.

7. Thus, the composition and the film of Chum et al appear to comprise a blend of a major amount of metallocene linear low density polyethylene having CDBI of about 30% and a minor amount of heterogeneously branched Ziegler-catalyzed linear low density polyethylene having CDBI of less than 30%.

8. As to instant claims 3, 15, 26, 36, Chum et al discloses the use of ethylene-C3-20 alpha olefin interpolymers commercially available under a trademark DOWLEX as the heterogeneously branched Ziegler-polymerized ethylene interpolymers component B) (col. 7, lines 27-32), specifically exemplifying the use of DOWLEX 2045 which is an ethylene-octene-1 copolymer (col. 7, lines 56-60). Though Chum et al does not explicitly recite the content of the C3-20 alpha olefin in the copolymer being 2-20%mol, i) as evidenced by Chen et al, the commercial product DOWLEX 2045 comprises 10%wt (2.7%mol) of octene comonomer (see [0006] of Chen et al) and 
ii) as evidenced by Akao et al, linear low density (LLDPE) copolymers of ethylene with butene-1 or octene-1, that are commercially available under the trademark DOWLEX, Chen et al and Akao et al, the LLDPE commercially available under the trademark DOWLEX, specifically, DOWLEX 2045, used as the heterogeneously branched LLDPE in the composition and film of Chum et al, are having the alpha-olefin, e.g. octene-1 or butene-1, content of about 0.5-15%mol as well, and within or close to the range of 2-20%mol as claimed in instant invention. In the alternative, based on the teachings of Chum et al and Akao et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the LLDPE copolymer of ethylene with 0.5-15%mol of octene-1 or butene-1 commercially available under the trademark DOWLEX as the heterogeneously branched LLDPE in the composition and the film of Chum et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

9.  Though Chum et al discloses the CDBI of the metallocene-catalyzed LLDPE being about 30% (col. 3, lines 53-55), but not 28% as required by instant claims 44-47, it is the examiner’s position that the values of “about 30%” and “28%” are either at least partially overlap, or close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Chum et al does not explicitly recite melt index ratio (I21.6/I2.16), Mw, log(Mw) and TREF elution temperature, SDBI  and CDBI of the metallocene linear low density polyethylene component A), and further the CDBI being less than 30%,
Farley et al discloses mLLDPE having the following properties:
a) density of 0.910-0.940 g/cc;
b) MWD of 2.8-5;
c) Mw of 25,000-200,000 ([0044], as to instant claim 52, 54);
d) MI of 0.5-3 g/10 min;
e) Melt flow ratio of 20-35 ([0042], [0050]), and
f) CDBI of less than 55%, or less than 40% ([0019], [0042]);
g) containing less than 2 ppm, or less than 1 ppm of hafnium ([0042], as to instant claims 53, 54);
the mLLDPE’s are used for making films, including blown films, and are specified as providing improved MD tear and Dart Drop impact, such as MD tear of more than 350 g/mil or more than 500 g/mil and Dart Drop impact of more than 500 g/mil ([0014], [0011], [0017]).

11.  Though Farley et al does not explicitly recite log (Mw) and TREF elution temperature, SDBI and the CDBI being less than 35%, it is noted that the mLLDPE used in instant invention were prepared according to examples of US 6,956,088 (US 6,956,088 corresponds to US 2003/0096128, i.e. Farley et al) (see [0043] of instant specification) and showed log (Mw), TREF elution temperature and CDBI as claimed in instant invention. Therefore, the log (Mw), TREF elution temperature, SDBI and CDBI Farley et al (as to instant claims 1, 7, 8, 12, 20, 24, 31, 34, 41, 44-47, 51, 53, 54). “Products of identical chemical composition cannot have mutually exclusive properties” (See MPEP 2112.01). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12.  Since both Chum et al and  Farley et al  are related to polyethylene compositions comprising metallocene linear low density polyethylene, used for making films having improved MF tear and dart drop impact ([0017] of Farley et al  and col. 15, lines 22-27 of Chum et al), and thereby belong to the same field of endeavor,  wherein Chum et al discloses a composition comprising a blend of a major amount of metallocene linear low density polyethylene having CDBI of about 30% and a minor amount of heterogeneously branched Ziegler-catalyzed linear low density polyethylene having CDBI of less than 30%, but does not explicitly recite the melt index ratio (I21.6/I2.16), Mw, log(Mw) and TREF elution temperature, SDBI  of the metallocene LLDPE component A), and  Farley et al discloses the metallocene linear low density polyethylene having melt index, density, MWD and CDBI as required by Chum et al but further specifically teaches said metallocene linear low density polyethylene having improved MD tear and dart drop impact ([0017] of Farley et al), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Chum et al and  Farley et al, and to use, or obvious to try to use the metallocene linear low density polyethylene of Farley et al  as the metallocene linear low density polyethylene component A) of Chum et al,  Chum et al or as at least partial substitution, so to further improve MD tear and dart drop impact of the composition and the film of Chum et al, given such is desired, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

13. All ranges in the composition and films of Chum et al in view of Farley et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

14.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts and choice of the heterogeneously branched polyethylene and the choice of the types and amounts of mLLDPE’s in the composition of Chum et al in view of Farley et al so to produce the final composition and films having desired combination of MD Elmendorf Tear and Dart Drop impact strength, thereby arriving at the present invention. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15.  Since the composition and film of Chum et al in view of Farley et al are the same as those claimed in instant invention, i.e. comprise the same components, having all ranges of amounts and properties overlapping with the corresponding ranges of those as claimed in instant invention, therefore, the composition and film of Chum et al in view of Farley et al will intrinsically and necessarily have, or will be reasonably expected to have, the same properties as the those claimed in instant invention, including MD Elmendorf Tear and Dart impact, including said properties of the films comprising the blend of the polymers A) and B) as compared to said properties of the films made from the components A) and B) individually, as claimed in instant invention (as to instant claims 1, 10, 12, 22, 23, 24, 32, 34, 42), especially according to the blend rule defined as:
  
    PNG
    media_image1.png
    48
    565
    media_image1.png
    Greyscale
 Page 2 of 20United States Patent Application Serial No. 14/423,042 Attorney Docket No.: 2012EM269/2 Request for Continued Examination Date: Jan. 13, 2021 
wherein MDTearx is the MD Elmendorf Tear value for a film having x wt% of the Ziegler-Natta-catalyzed LLDPE; wt.%xZN1 is the weight percent of the Ziegler-Natta-catalyzed LLDPE in the blend; and further provided that wt% of the Ziegler-Natta-catalyzed LLDPE and wt% of the metallocene-catalyzed LLDPE add to 100wt%.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

16.   Claim(s) 1-4, 7-8, 10, 12, 15, 20, 22-26, 28-29, 31-32, 34, 36-38, 41-42, 44-47, 51, 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Chum et al (US 6,316,549) in view of Farley et al (US 2003/0096128), as evidenced by Lai et al (US 5,272,236), Chen et al (US 2016/0017133), and further as evidenced by or alternatively, in view of Akao et al (US 4,989,802), in further view of Van Loon et al (WO 2011/109920).
It is noted that while the rejection is made over WO 2011/109920 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2013/0065035 is relied upon. All citations to paragraph numbers, etc., below refer to US 2013/0065035.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

17. The discussion with respect to Chum et al (US 6,316,549) in view of Farley et al (US 2003/0096128), set forth in paragraphs 4-15 above is incorporated here by reference.
Chum et al  in view of Farley et al do not explicitly recite the heterogeneously branched Ziegler-catalyzed LLDPE having 2-20%mole of octene-1 or butene-1 units,
Van Loon et al discloses a polymer composition and a film comprising:
A) 1-99%wt, or 20-80%wt ([0010]) of an ethylene-1-20%wt C3-20 alpha olefin copolymer (as to instant claims 3, 15, 26, 36), specifically Ziegler-Natta catalyzed LLDPE ([0021], [0010]-[0013]) having the following properties:
    -Density of 0.905-0.940 g/cc ([0015], as to instant claim 4, 28, 37);
    -Melt index 0.1-10 g/10 min ([0016], as to instant claim 17, 29, 38);
    -Melt index ratio of 1-40 ([0017]);
    -CDBI of 10-75% ([0018]); and
B) 99-1%wt, or 80-20%wt of metallocene LLDPE ([0024], [0023], [0036], Table 1) having the following properties:
    -Density 0.905-0.940 g/cc or 0.915-0.940 g/cc ([0027]);
    -Melt index of 0.1-10 g/10 min; or 0.5-5 g/10 min ([0028]);
    -Melt index ratio of 20-80 ([0031]);
    -MWD of 2-5.5 ([0033]), 
wherein the blend and films of comprising said components A) and B) provide improved Elmendorf Tear  and Dart impact ([0005], [0045]-[0047]), specifically dart impact of greater than 30 g/µm (750 g/mil) ([0047]).
The specific Examples show the use of commercial product LL 1001XV (Tables 5), wherein LL 1001XV is a Ziegler-Natta catalyzed ethylene-butene copolymer, specifically having MI of 1 g/10 min, density of 0.918 g/cc (see Table 1 of Van Loon et al); 


19. Since Van Loon et al and Chum et al  in view of Farley et al are related to compositions comprising a combination of a metallocene LLDPE and a heterogeneously branched Ziegler-catalyzed LLDPE, having improved dart drop impact and MD tear, used for making films, and thereby belong to the same field of endeavor, wherein 
Van Loon et al discloses the use of heterogeneously branched Ziegler-catalyzed LLDPE having 1-20%wt C3-20 alpha olefin, specifically butene-1 as in commercial product LL 1001XV, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Van Loon et al and Chum et al  in view of Farley et al, and to use, or obvious to try to use the heterogeneously branched Ziegler-catalyzed LLDPE having 1-20%wt C3-20 alpha olefin, specifically butene-1 as in commercial product LL 1001XV, of Van Loon et al as the heterogeneously branched Ziegler-catalyzed LLDPE component B) in the compositions and films of  Chum et al  in view of Farley et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

20. All ranges in the composition and films of Chum et al in view of Farley et al and Van Loon et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a 

21.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the heterogeneously branched polyethylene and the choice of the types and amounts of mLLDPE’s in the composition of Chum et al in view of Farley et al and Van Loon et al so to produce the final composition and films having desired combination of MD Elmendorf Tear and Dart Drop impact strength, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
22.  Since the composition and film of Chum et al in view of Farley et al and Van Loon et al are the same as those claimed in instant invention, i.e. comprise the same components, having all ranges overlapping with the corresponding ranges of those as claimed in instant invention, therefore, the composition and film of Chum et al in view of Farley et al and Van Loon et al will intrinsically and necessarily have, or will be reasonably expected to have, the same properties as the those claimed in instant invention, including MD Elmendorf Tear and Dart impact, including said properties of the 
  
    PNG
    media_image1.png
    48
    565
    media_image1.png
    Greyscale
 Page 2 of 20United States Patent Application Serial No. 14/423,042 Attorney Docket No.: 2012EM269/2 Request for Continued Examination Date: Jan. 13, 2021 
wherein MDTearx is the MD Elmendorf Tear value for a film having x wt% of the Ziegler-Natta-catalyzed LLDPE; wt.%xZN1 is the weight percent of the Ziegler-Natta-catalyzed LLDPE in the blend; and further provided that wt% of the Ziegler-Natta-catalyzed LLDPE and wt% of the metallocene-catalyzed LLDPE add to 100wt%.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
23.  Applicant's arguments filed on January 13, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.


1) the evidence of unexpected results presented in instant specification is based on a combination of two specific metallocene-catalyzed polyethylenes PE2 (Examples 1-29) and PE3 (Examples 30-31), and specific commercial heterogeneously branched LLDPE LLDPE 1001XV, LLDPE 1002YB, LLDPE 1201XV, LLDPE 3001.32 and LLDPE 1001X31, wherein 
i) PE2 is having density of 0.916 g/ccc, I2.16  of 0.7 g/10 min, log (Mw) of 4.5 at TREF elution temperature of 91ºC and a second peak at log (Mw) of 5.2 and TREF elution temperature of 63ºC; no value of melt index ratio is specified;
ii) PE3 is having density of 0.917 g/ccc, I2.16  of 0.9 g/10 min, melt index ratio of 24.4;  log (Mw) of 4.4 at TREF elution temperature of 91ºC and a second peak at log (Mw) of 5.1 and TREF elution temperature of 62ºC.

iii) LLDPE 1001XV is having density of 0.918 g/cc and I2.16 of 1 g/10 min;
iv) LLDPE 1002YB is having density of 0.918 g/cc and I2.16 of 2 g/10 min;
v) LLDPE 1201XV is having density of 0.925 g/cc and I2.16 of 0.7 g/10 min;
vi) LLDPE 3001.32 is having density of 0.917 g/cc and I2.16 of 1 g/10 min;
vii) LLDPE 1001X31 is having density of 0.918 g/cc and I2.16 of 1 g/10 min.

2) Thus, the evidence of unexpected results is provided for the combination of the two LLDPE’s having specific properties like density and melt index.

Similarly, the two metallocene-catalyzed LLDPE’s PE2 and PE3 are having very specific and close values of density and melt flow rate, melt flow ratio, log (Mw) and TREF elution temperature, which ranges are much narrower than the ranges of the corresponding properties claimed in instant invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764